DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/4/21 have been fully considered but they are not persuasive. Applicant argues that Carsten teaches the closure is moved upward instead of the platform being moved down. However, applicant ignores the wording of claim 16, “wherein the component platform… is lowered relative to the platform.” As applicant admits that at least Carsten teaches moving the closure above the platform it accomplishes the step wherein the component platform “is lowered relative to the platform.” Furthermore, “mere reversal of such movement” is generally recognized to be an obvious reversal of part, see MPEP 2144.04 VI A. Applicant argues that Carsten does not teach an auxiliary structure, but the claims allow that the component to be produced is comprised in part by the auxiliary structure [claim 22]. Thus, the examiner’s interpretation of the auxiliary structure as a portion of the component of Carsten would read on the claims. As to the newly added feature of the auxiliary component on both sides of the opening, the examiner does not rely on Carsten for this feature.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carsten (DE 102013214485) in view of Flesch (US 2013/0309420) and Koerber (De 102013212620). 
As to claim 16, Carsten teaches a method for the additive production of a component, comprising: additively constructing a component on a component platform (1) having multiple openings (8,9 on the bottom of the platform), wherein during the first part of the additive construction of the component an 
Carsten teaches that introducing a device (6) through the opening into a cavity defined by the auxiliary structure [Fig 2, 3, 0025], but does not teach that the device influences properties of the component to be produced by the device during a second part of the additive construction that is subsequent to the first part of the additive construction.
Flesch teaches 3D printing [Abstract] wherein heating rods and thermocouples (14) are inserted through openings in the platform in order to allow for control of the heating of the part throughout the build process [0036-0039, Fig 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Carsten and additionally inserted devices for heating and measuring component being built during construction, as suggested by Flesch, in order to finely control the heat of the part throughout the building process 
Carsten does not explicitly state that the opening has auxiliary components on both sides.
Koerber teaches a method of additive manufacturing through laser beam melting [Abstract, 0002] wherein the openings are arranged in the platform such that devices can easily access areas of the part [0026, 0027, 0059, 0060] including such that the component and auxiliary parts (2) surround the opening [Fig 4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Carsten and had the auxiliary part on both sides of the opening or surrounding the opening, as suggested by Koerber, in order to easily access areas of the part with inserted devices. 
As to claim 17, Carsten teaches the opening at the beginning of the additive construction of the component is closed by a closure (6) [0025, Fig 2, 3].
As to claim 18, Carsten does not explicitly state that the component to be produced is heated or cooled by the device during the second part of the additive construction.
Flesch teaches 3D printing [Abstract] wherein heating rods are inserted through openings in the platform in order to allow for control of the heating of the part throughout the build process [0036-0039]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Carsten and additionally inserted devices for heating the component being built during construction, as suggested by Flesch, in order to finely control the heat of the part throughout the building process. 
As to claim 19, Carsten does not explicitly state the temperature of a portion that is to be produced in a manner spaced apart from the component platform is measured and/or set by heating or cooling by the device.
Flesch teaches 3D printing [Abstract] wherein measuring devices like heating rods are inserted through openings in the platform in order to allow for control of the heating of the part as well as measuring throughout the build process, which would include a portion that is to be produced spaced apart from the platform ie the powder about to be incorporated into the part by the laser sintering [0036-0039, Fig 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Carsten and additionally inserted devices for heating and measuring a portion that is to be produced spaced apart from the component platform by heating and cooling the device, as suggested by Flesch, in order to finely control the heat of the part throughout the building process.
As to claim 20, Carsten teaches the component during the additive construction is provided with a projecture, and wherein the projecture defines the cavity (bottom portion of the overhang part of 3) [Fig 3].
As to claim 21, Carsten teaches the component to be produced is additively constructed in such a manner that said component has an aspect ratio of at least 2:1 in the midsection with the overhang feature [Fig 3].
As to claim 22, Carsten teaches the component to be produced is at least in part formed by the auxiliary structure (the auxiliary structure being the lower portion and overhang of the component 3) [0036-0039, Fig 3].
As to claim 23, Carsten teaches the method is a powder-bed-based production method or a method for selective laser melting [0003, 0004, 0027-0029].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ARMAND MELENDEZ/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742